The House of Representatives of the State of Alabama by its Resolution No. 337 of the Regular Session of 1975 requested an opinion of the Supreme Court of Alabama as to the constitutionality of certain aspects of HB No. 240, Act No. 130 of said session.
Request for opinion declined.
To the Members of the House of Representatives
State Capitol
Montgomery, Alabama
Sirs and Madam:
We are in receipt of House Resolution No. 337 which recites as follows:
¡t H.R. 33
“WHEREAS, important constitutional questions have arisen since the enactment *583of House Bill No. 240, Act No. 130, enrolled copy of which is attached hereto.
“NOW, THEREFORE, BE IT RESOLVED BY THE HOUSE OF REPRESENTATIVES OF ALABAMA, That the Justices of the Supreme Court of Alabama are hereby respectfully requested to render their opinion as provided by Section 34 of Title 13 of the Code of Alabama of 1940 on the following important constitutional questions:
“(1) Does the bill contain more than one subject in violation of Section 45 of the Constitution ?
“(2) Is the subject of the bill clearly expressed in its title, as required by Section 45 of the Constitution ?
“(3) Does the Act violate any provision of the Constitution ?
“(4) Does any provision of the Act violate any provision of the Constitution ?
“(5) Is the Act or any provision thereof unconstitutional and, if so, what provision is unconstitutional ?
“(6) What is the constitutional affect of said Act?
“(7) Is any provision of the Act unconstitutional ?
“(8) Is the Act in its entirety unconstitutional ?
“(9) Specifically, does that provision of the Act which forbids the members of the first Ethics Commission from serving on the commission created by said Act No. 130 in violation of the Constitution?
“(10) Specifically, does that provision of the Act which provides for the appointment of the Ethics Commission violate the Constitution ?
“(11) Does the provision in said Act that the appointing authority exclude the Chief Justice and the Attorney General vi-date the Constitution ?
“(12) Does the Attorney General have the authority to declare an Act of the Legislature unconstitutional and is his opinion binding ?
“(13) Is any opinion other than that of the court legal and binding on any constitutional question?”
The scope of inquiries for advisory opinions authorized by Title 13, § 34, Code 1940, does not authorize the Justices to give opinions as to the validity of Acts which have already passed' the legislature and no action of the governor is dependent on our opinion. Opinion of the Justices, 267 Ala. 110, 100 So.2d 565; Opinion of the Justices, 264 Ala. 452, 88 So.2d 778; Opinion of the Justices, 286 Ala. 156, 238 So.2d 326.
Since Act No. 130, supra, was passed by the legislature and became a law on August 7, 1975, which preceded House Resolution 337, filed with this court on September 11, 1975, we respectfully decline to answer any questions as to its constitutionality.
Respectfully submitted,
HOWELL T. HEFLIN
Chief Justice
PELHAM J. MERRILL
JAMES N. BLOODWORTH
HUGH MADDOX
JAMES H. FAULKNER
RENEAU P. ALMON
JANIE L. SHORES
ERIC EMBRY
Associate Justices